United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Colorado Springs, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1171
Issued: October 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 24, 2014 appellant filed a timely appeal of a February 24, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish carpal tunnel
syndrome due to factors of his federal employment.
FACTUAL HISTORY
On November 11, 2014 appellant, then a 64-year-old mail handler, filed an occupational
disease claim alleging bilateral carpal tunnel syndrome due to sorting mail and hand stamping in

1

5 U.S.C. § 8101 et seq.

the performance of duty. He first became aware of his condition on August 23, 2013 and first
realized that his condition was potentially related to his employment on September 23, 2013.
In support of his claim, appellant submitted a report dated September 23, 2013 from
Dr. Jeffrey P. Jenks, a physiatrist, diagnosing moderate to severe bilateral carpal tunnel
syndrome based on electromyogram (EMG). Dr. Jenks noted that appellant worked full time as
a mail handler sorting mail and that he experienced fairly constant paresthesias in both hands.
On examination he found that appellant demonstrated positive Tinel’s sign at the wrists
bilaterally with decreased sensation in the right ulnar and left median nerve distributions.
Appellant’s EMG demonstrated absent right median sensory distal latency and significantly
prolonged right median motor distal latency. He also found significantly prolonged left median
motor and sensory distal latencies. Dr. Wallace K. Larson, a Board-certified orthopedic surgeon,
completed a form report on January 8, 2014 and diagnosed carpal tunnel syndrome. Appellant
was scheduled to undergo a right wrist carpal tunnel release on January 16, 2014.
In a letter dated January 17, 2014, OWCP requested that appellant submit additional
factual and medical information in support of his claim including a physician’s opinion as to how
his employment activities caused, contributed to or aggravated his carpal tunnel syndrome. It
allowed 30 days for a response.
Appellant’s supervisor completed a statement on February 5, 2014 and agreed that
appellant’s employment duties included dumping mail from sacks, cutting ties, facing letter mail
and carrying mail to distributors for processing. Appellant was also required to pick up sacks
and pouches as well as separate outgoing bulk mail for dispatch and loading trucks. He also
cancelled stamps on parcels and letters operating a cancelling machine.
By decision dated February 24, 2014, OWCP denied appellant’s claim finding that he
failed to submit the necessary medical evidence to establish a causal relationship between his
diagnosed condition of carpal tunnel syndrome and his implicated employment duties.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
based upon a complete factual and medical background, showing a causal relationship between
the claimed condition and identified factors. The belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relation.2
2

Lourdes Harris, 45 ECAB 545, 547 (1994).

2

ANALYSIS
Appellant has submitted evidence of a diagnosed medical condition, bilateral carpal
tunnel syndrome. He has also provided a description of the employment duties which he felt
caused or contributed to his condition. The employing establishment agreed that appellant
performed these duties. The Board finds, however, that he has not submitted medical evidence
establishing that the employment factors identified were the proximate cause of the medical
condition of carpal tunnel syndrome, meaning that he has not provided a physician’s opinion, as
requested, stating that his work duties resulted in his diagnosed condition.
Appellant submitted two medical reports diagnosing carpal tunnel syndrome. Dr. Larson
completed a form report which diagnosed carpal tunnel syndrome. He did not provide any
opinion regarding the relationship of this condition to appellant’s employment duties. Dr. Jenks
also diagnosed carpal tunnel syndrome, noting that appellant worked full-time sorting mail in his
position as a mail handler. However, he did not offer any medical opinion regarding the
relationship between appellant’s employment duties and his diagnosed condition.
Neither of the medical reports in the record discussed the proximate cause of appellant’s
bilateral carpal tunnel syndrome or offered an opinion that his work was implicated in the
development of his medical condition. Without medical evidence supporting that his implicated
employment duties caused or contributed to his diagnosed condition, the Board finds that he has
not met his burden of proof in establishing his occupational disease claim for carpal tunnel
syndrome.3
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
establishing that his employment duties as a mail handler caused or contributed to his diagnosed
carpal tunnel syndrome and has not, therefore, met his burden of proof in establishing his
occupational disease claim.

3

A.L., Docket No. 14-753 (issued July 11, 2014).

3

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

